       Case 3:21-cv-04062-EMC Document 35 Filed 06/15/21 Page 1 of 2




 1 QUINN EMANUEL URQUHART &                          QUINN EMANUEL URQUHART &
   SULLIVAN, LLP                                     SULLIVAN, LLP
 2 Kevin P.B. Johnson (Bar No. 177129)               Anne S. Toker (pro hac vice pending)
   kevinjohnson@quinnemanuel.com                     annetoker@quinnemanuel.com
 3 Victoria F. Maroulis (Bar No. 202603)             51 Madison Avenue, 22nd Floor
   victoriamaroulis@quinnemanuel.com                 New York, New York 10010-1601
 4 Andrew J. Bramhall (Bar No. 253115)               Telephone:    (650) 801-5000
   andrewbramhall@quinnemanuel.com                   Facsimile:    (650) 801-5100
 5 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 6 Telephone:     (650) 801-5000
   Facsimile:     (650) 801-5100
 7
   WINSTON & STRAWN LLP
 8 Katherine Vidal (SBN: 194971)
   KVidal@winston.com
 9 275 Middlefield Road, Suite 205
   Menlo Park, California 94025-4004
10 Telephone:     (650) 858-6500
   Facsimile:     (650) 858-6550
11
   Attorneys for Defendant
12 NATERA, INC.

13                               UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA,

15                                   SAN FRANCISCO DIVISION

16

17 GUARDANT HEALTH, INC.,                            CASE NO. 3:21-CV-04062-EMC

18                 Plaintiff,                        NOTICE OF APPEARANCE OF
                                                     COUNSEL
19         vs.

20 NATERA, INC.,

21                 Defendant.

22

23         TO THE CLERK OF THE COURT, THE ELECTRONIC FILING ADMINISTRATOR,
24 AND ALL COUNSEL OF RECORD:

25         PLEASE TAKE NOTICE that Andrew J. Bramhall of Quinn Emanuel Urquhart & Sullivan,
26 LLP, hereby enters his appearance as counsel of record for Defendant Natera, Inc.

27         Copies of all pleadings, papers, correspondence, and electronic filing notices should be
28 directed to:

                                                                          Case No. 3:21-CV-04062-EMC
                                                                NOTICE OF APPEARANCE OF COUNSEL
      Case 3:21-cv-04062-EMC Document 35 Filed 06/15/21 Page 2 of 2




 1       Andrew J. Bramhall (andrewbramhall@quinnemanuel.com)
         Quinn Emanuel Urquhart & Sullivan, LLP
 2       555 Twin Dolphin Drive, 5th Floor
         Redwood Shores, CA 94065
 3
         Telephone: (650) 801-5000
 4       Facsimile: (650) 801-5100

 5       The above-mentioned person certifies he is admitted to practice before this Court.
 6

 7 DATED: June 15, 2021                     QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
 8

 9

10                                            By       /s/ Andrew J. Bramhall
                                                Andrew J. Bramhall
11                                              Attorneys for Defendant Natera, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-                    Case No. 3:21-CV-04062-EMC
                                                               NOTICE OF APPEARANCE OF COUNSEL
